Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claim 9, Line 26, change “excentric” to --eccentric--.

Allowable Subject Matter
Claims 1, 2 and 6-14 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a transport vehicle comprising: a vehicle body having a lower section and a vertical frame section extending upwards from the lower section, the lower section having a storage surface and a container attachment interface for attaching a box-shaped container to the lower section in a state in which the box-shaped container is placed on the storage surface; a handle arranged on the vehicle body for moving the transport vehicle into a tilted position; and two wheels arranged on the lower section for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor, wherein the transport vehicle has, above the container attachment interface, a pull-out assembly disposed on the vertical frame section and having a horizontal pull-out container accommodation element for accommodating the box-shaped container, the pull-out assembly having an attachment mechanism by means of which the pull-out assembly is, in a state attached to the vertical frame section, vertically steplessly positionable relative to the vertical frame section, wherein the attachment mechanism has a first operating device for removing the pull-out assembly from and attaching the pull-out assembly to the vertical frame section without the use of tools and/or has a second operating device for fixing the pull-out assembly vertically to the vertical frame section without the use of tools, and wherein the first operating device comprises a first operating element and/or the second operating device comprises a second operating element, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the first operating element and/or the second operating element are flap-shaped as required by Claim 1.
Claims 2, 6, 8, and 12-14 depend from Claim 1.
Although the prior art discloses a transport vehicle comprising: a vehicle body having a lower section and a vertical frame section extending upwards from the lower section, the lower section having a storage surface and a container attachment interface for attaching a box-shaped container to the lower section in a state in which the box-shaped container is placed on the storage surface; a handle arranged on the vehicle body for moving the transport vehicle into a tilted position; and two wheels arranged on the lower section for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor, wherein the transport vehicle has, above the container attachment interface, a pull-out assembly disposed on the vertical frame section and having a horizontal pull-out container accommodation element for accommodating the box-shaped container, the pull-out assembly having an attachment mechanism by means of which the pull-out assembly is, in a state attached to the vertical frame section, vertically steplessly positionable relative to the vertical frame section, and wherein the attachment mechanism has a first operating device for removing the pull-out assembly from and attaching the pull-out assembly to the vertical frame section without the use of tools and/or has a second operating device for fixing the pull-out assembly vertically to the vertical frame section without the use of tools, and wherein the first operating device comprises a first operating element and/or the second operating device comprises a second operating element, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the second operating element is pivotally mounted on the first operating element as required by Claim 7.
Although the prior art discloses a transport vehicle comprising: a vehicle body having a lower section and a vertical frame section extending upwards from the lower section, the lower section having a storage surface and a container attachment interface for attaching a box-shaped container to the lower section in a state in which the box-shaped container is placed on the storage surface; a handle arranged on the vehicle body for moving the transport vehicle into a tilted position; and two wheels arranged on the lower section for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor, wherein the transport vehicle has, above the container attachment interface, a pull-out assembly disposed on the vertical frame section and having a horizontal pull-out container accommodation element for accommodating the box-shaped container, the pull-out assembly having an attachment mechanism by means of which the pull-out assembly is, in a state attached to the vertical frame section, vertically steplessly positionable relative to the vertical frame section, and wherein the attachment mechanism has a first operating device for removing the pull-out assembly from and attaching the pull-out assembly to the vertical frame section without the use of tools and/or has a second operating device for fixing the pull-out assembly vertically to the vertical frame section without the use of tools, and wherein the first operating device comprises a first operating element and/or the second operating device comprises a second operating element, and wherein the first operating element comprises an attachment section engageable with a contact surface provided on the vertical frame section by pivoting the first operating element, in order to mount the pull-out assembly on the vertical frame section, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the first operating element is coupled to the second operating element via an eccentric structure, so that, when the second operating element is pivoted, the attachment section resting on the contact surface is pulled in the direction towards the contact surface, so that the pull-out assembly is clamped to the vertical frame section and is thereby fixed vertically as required by Claim 9.
Although the prior art discloses a transport vehicle comprising: a vehicle body having a lower section and a vertical frame section extending upwards from the lower section, the lower section having a storage surface and a container attachment interface for attaching a box-shaped container to the lower section in a state in which the box-shaped container is placed on the storage surface; a handle arranged on the vehicle body for moving the transport vehicle into a tilted position; and two wheels arranged on the lower section for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor, wherein the transport vehicle has, above the container attachment interface, a pull-out assembly disposed on the vertical frame section and having a horizontal pull-out container accommodation element for accommodating the box-shaped container, the pull-out assembly having an attachment mechanism by means of which the pull-out assembly is, in a state attached to the vertical frame section, vertically steplessly positionable relative to the vertical frame section, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the attachment mechanism has an operating element for adjusting the strength of the vertical fixation of the pull-out assembly to the vertical frame section as required by Claim 10.
Claim 11 depends from Claim 10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618